

Exhibit 10.20

FOREST CITY EMPLOYER, LLC


UNFUNDED NONQUALIFIED SUPPLEMENTAL


RETIREMENT PLAN FOR EXECUTIVES


PLAN STATEMENT


(EFFECTIVE AS OF DECEMBER 31, 2015)














--------------------------------------------------------------------------------


PREAMBLE


Forest City Enterprises, Inc. established the Forest City Enterprises, Inc.
Unfunded Nonqualified Supplemental Retirement Plan for Executives (as such Plan
was amended and restated effective as of January 1, 2005 and as of January 1,
2008) as an unfunded, nonqualified supplemental retirement arrangement for a
select group of management or highly compensated employees. The Plan consists of
this Plan Statement, which incorporates the general provisions and guidelines of
the Plan which shall apply equally to all Participants (as defined below), and
separate individual Agreements (as defined below), the provisions of which will
apply solely to the Participant with respect to whom the Agreement has been
entered into.


Pursuant to the Assignment and Assumption Agreement by and between Forest City
Enterprises, Inc. and Forest City Employer, LLC (the “Company”) dated as of
December 31, 2015 (the “Assignment Agreement”), Forest City Enterprises, Inc.
assigned to the Company sponsorship of the Plan and the Company assumed
sponsorship of the Plan, amended and restated as set forth herein, effective as
of the Effective Time (as defined below). Under the Assignment Agreement, Forest
City Enterprises, Inc. (for itself and on behalf of its successors) has agreed
to pay, perform, and discharge any and all obligations under the Plan that
accrued prior to the Effective Time and the Company has agreed to pay, perform,
and discharge any and all obligations under the Plan that accrue on or after the
Effective Time.


Except to the extent preempted by federal law, all rights hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.


ARTICLE I
Definitions
The following words and phrases as used herein shall have the following meanings
unless a different meaning is plainly required by the context:


1.1    “Agreement” shall mean the written agreement between a Participant and an
Employer that is entered into upon the Participant’s commencement of
participation in the Plan and any subsequent written agreement between the
Participant and the Employer and which specifies (i) the Normal Retirement
Benefit to which such Participant shall be entitled under the Plan and (ii) such
other special provisions as are applicable to the Participant. In the event of
any conflict or inconsistency between this Plan Statement and an Agreement, the
terms of the Agreement shall control; provided, however, that, effective as of
the Effective Time for purposes of the Plan, each reference to Forest City
Enterprises, Inc. or its predecessors in any such Agreement shall be deemed to
be a reference to the Company, and each reference to the Board of Directors or
the Compensation Committee of Forest City Enterprises, Inc. or its predecessors
in any such Agreement shall be deemed to be a reference to the Board of
Directors or the Compensation Committee of Forest City REIT, as applicable, in
each case except where the context clearly dictates otherwise.
1.2    “Beneficiary” shall mean such person or persons as a Participant may from
time to time, by notice to the Committee on a form made available by the
Committee for such purpose, designate

-1-



--------------------------------------------------------------------------------


to receive any benefit payable in the event of his death, and means the estate
of the Participant if no valid beneficiary designation is in effect at the time
of a Participant’s death. For purposes of clarity, any Beneficiary designation
on file with Forest City Enterprises, Inc. immediately prior to the Effective
Time shall remain in effect until changed or superseded in accordance with the
Plan.
1.3    “Board” shall mean the Board of Directors of Forest City REIT.
1.4    “Code” shall mean the Internal Revenue Code of 1986, as amended.
1.5    “Committee” shall mean the committee appointed by the Board to administer
the plan.
1.6    “Compensation” shall mean the basic cash remuneration payable to a
Participant which was attributable to his employment with an Employer during a
calendar year, excluding bonuses, overtime, and incentive pay and annual
Employer contributions to the Employer’s 401(k) Plan.
1.7    “Disability” shall mean (i) any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of at least twelve months that renders the
Participant unable to engage in any substantial gainful activity, (ii) any
medically determinable physical or mental impairment that can be expected to
result in death or that can be expected to last for a continuous period of at
least twelve months that results in the Participant’s receipt of income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of an Employer, or (iii) the
determination by the Social Security Administration that the Participant is
totally disabled.
1.8    “Effective Time” shall mean 11:59 p.m. on December 31, 2015.
1.9    “Employer” shall mean the Company or any other member of the Forest City
Group that has adopted the Plan (including Forest City Enterprises, Inc. and its
successors).
1.10    “Forest City Group” shall mean Forest City REIT and its Subsidiaries.
1.11    “Forest City REIT” shall mean Forest City Realty Trust, Inc. and its
successors, including, without limitation, the surviving entity resulting from
any merger or consolidation of Forest City REIT with any other entity.
1.12    “Key Employee” shall mean a “specified employee” with respect to Forest
City REIT (or a controlled group member) determined pursuant to procedures
implemented by the Forest City Group in compliance with Section 409A of the
Code.
1.13    “Moody’s Rate” shall mean, for each calendar quarter, the interest rate
that is the sum of (i) the average of the Moody’s long-term corporate bond
yields for A, Aa, and Aaa bonds first published for such quarter plus (ii) .50.
1.14    “Normal Retirement Benefit” shall mean the amount specified by the
Employer in a Participant’s Agreement from time to time.

-2-



--------------------------------------------------------------------------------


1.15    “Normal Retirement Date” shall mean, solely for purposes of this Plan,
the first day of the month next following the later of the date of (i) a
Participant’s attainment of age 60 or (ii) a Participant’s Termination of
Employment.
1.16    “Participant” shall mean an employee of an Employer serving in an
executive or other managerial capacity who is selected by the Committee to
participate in the Plan, and with whom an Employer has entered into an
Agreement.
1.17    “Plan” shall mean this Forest City Employer, LLC Unfunded Nonqualified
Supplemental Retirement Plan for Executives, consisting of this Plan Statement
and separate, individual Agreements with Plan Participants and, for periods
prior to the Effective Time, the Forest City Enterprises, Inc. Unfunded
Nonqualified Supplemental Retirement Plan for Executives.
1.18    “Service” shall mean the aggregate period of a Participant’s employment
with one or more members of the Forest City Group (and their respective
predecessors) since his original date of hire, as determined by the Committee in
accordance with uniform rules, treating persons similarly situated in a similar
manner. For purposes of the Plan, a Participant’s Service will not be considered
to have terminated as a result of a transfer of employment among members of the
Forest City Group.
1.19    “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which Forest City REIT has a
direct or indirect ownership or other equity interest and directly or indirectly
owns or controls 50 percent or more of the total combined voting or other
decision-making power.
1.20    “Termination of Employment” shall mean a termination of employment that
constitutes a separation from service within the meaning of Treasury Regulation
Section 1.409A-1(h)(1)(ii).
1.21    The masculine pronoun wherever used shall include the feminine pronoun,
and the singular shall include the plural.


ARTICLE II
Eligibility for Benefits
2.1    Vesting
If a Participant’s employment with the Forest City Group terminates prior to the
Participant’s completion of 10 years of Service, no retirement benefit shall be
payable from this Plan. Subject to Section 2.5, if a Participant’s employment
with the Forest City Group terminates on or after the Participant’s completion
of 10 years of Service, he shall be vested in and entitled to a percentage of
his Normal Retirement Benefit in accordance with the following schedule:



-3-



--------------------------------------------------------------------------------


Years of Service
Vested Percentage
10 years but less than 11 years
50%
11 years but less than 12 years
60%
12 years but less than 13 years
70%
13 years but less than 14 years
80%
14 years but less than 15 years
90%
15 or more years
100%



2.2    Normal Retirement Benefit
A Participant who incurs a Termination of Employment with a vested interest in
his Normal Retirement Benefit shall be entitled to receive such vested amount of
his Normal Retirement Benefit. Payment of the vested Normal Retirement Benefit
shall be made in equal biweekly installments over a period of 120 months, with
the first biweekly payment being made on the first paydate following the
Participant’s Normal Retirement Date. The amount of each biweekly installment
payment shall be determined by the Committee so that the installment payments
have a present value (taking into account the amount of a Participant’s vested
Normal Retirement Benefit at the time such payments commence and interest, at
the Moody’s Rate, that would be earned on the amount of such vested Normal
Retirement Benefit during the payment period) equivalent to the value of the
Participant’s vested Normal Retirement Benefit at the time such payments begin.
The interest rate used for purposes of determining the installment payment
amount in the prior sentence shall be the average of the Moody’s Rates for the
four calendar quarters that precede the calendar quarter in which the
installment payments commence. Notwithstanding the foregoing, if the Participant
is a Key Employee, payment on account of Termination of Employment shall
commence on the first paydate of the seventh month following such Termination of
Employment (or the date of death, if earlier) and the total amount of biweekly
installment payments to which such Key Employee would otherwise be entitled
during the six-month period following the date of such Termination of Employment
shall also be paid on the first paydate of the seventh month following such
Termination of Employment.


2.3    Disability
Notwithstanding Section 2.2, a Participant with a vested interest in his Normal
Retirement Benefit who incurs a Disability shall be entitled to receive such
vested amount of his Normal Retirement Benefit. Payment of the vested Normal
Retirement Benefit shall be made in equal biweekly installments over a period of
120 months, calculated in accordance with the method specified in Section 2.2,
with the first biweekly payment being made on the first paydate of the month
following the incurrence of such Disability.


2.4    Death
Notwithstanding Sections 2.2 and 2.3, in the event of the death of a Participant
the Participant’s remaining vested Normal Retirement Benefit shall be paid to
his Beneficiary in the form of a single, lump sum payment on the first day of
the month following the date of the Participant’s death.



-4-



--------------------------------------------------------------------------------


2.5    Forfeiture of Benefit
Notwithstanding the foregoing, in the event that the Committee determines that a
Participant’s willful or intentional conduct results in material financial
detriment to the Company or any other member of the Forest City Group, with a
financial gain to the Participant, or the Participant is convicted of a felony
or of a misdemeanor involving fraud, dishonesty or moral turpitude, that
Participant (and his Beneficiary, if any) shall forfeit a portion of any Normal
Retirement Benefit otherwise payable from this Plan. The amount of a
Participant’s forfeited Normal Retirement Benefit shall be equal to the amount
of financial detriment incurred by the Forest City Group as a result of the
Participant’s conduct. This Section 2.5 only applies to benefits accrued under
the Plan on or after January 1, 1999.


2.6    Small Payments
Notwithstanding the foregoing, if at the time of a Participant’s Termination of
Employment, or if earlier, the Participant’s Disability, the Participant has a
vested interest in his Normal Retirement Benefit that does not exceed the
applicable dollar amount then in effect under Section 402(g)(1)(B) of the Code,
such vested amount of the Normal Retirement Benefit shall be automatically paid
to such Participant in a single, lump sum payment on the first paydate following
the date of such Termination of Employment or Disability, provided, however,
that if the Participant is a Key Employee, payment on account of Termination of
Employment shall occur on the first paydate of the seventh month following such
Termination of Employment (or, if earlier, the date of death).


ARTICLE III
Administration
3.1    Subject to the provisions of the Plan, full power and authority to
construe, interpret and administer the Plan shall be vested in the Committee as
from time to time constituted by the Board.
3.2    Decisions and determinations by the Committee shall be final and binding
upon all parties, including the Company, shareholders, employees and
Participants and their Beneficiaries and personal representatives. The Committee
shall have the authority to interpret the Plan, to establish and revise rules
and regulations relating to the Plan, and to make any other determinations that
it believes necessary or advisable for the administration of the Plan.
3.3    No member of the Committee shall be liable for any act done or
determination made in good faith.
3.4    It is intended that the Plan comply with the provisions of Section 409A
of the Code, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be distributed or made available
to Participants or Beneficiaries. The Plan shall be administered in a manner
that effects such intent.



-5-



--------------------------------------------------------------------------------


ARTICLE IV
Funding
4.1    Nothing in this Plan shall be interpreted or construed to require the
Company (or any other member of the Forest City Group) in any manner to fund its
obligations to Participants hereunder.
4.2    In the event that any member of the Forest City Group shall decide to
establish an advance accrual reserve on its books against the future expense of
this Plan, such reserve shall not under any circumstances be deemed to be an
asset of this Plan nor a source of payment of any claims under this Plan but, at
all times, shall remain a part of the general assets of the Company (or other
member of the Forest City Group), subject to the claims of creditors of the
Company (or other member of the Forest City Group).
4.3    A person entitled to a benefit in accordance to the provisions of this
Plan shall have a claim upon the Company only to the extent of the biweekly
payments thereof, if any, due up to and including the then current months and
shall not have a claim upon the Company for any subsequent biweekly payment
unless and until such payment shall become due and payable.
ARTICLE V
Amendment and Termination
The Company reserves the right to amend or terminate the Plan at any time and if
the amendment or termination impacts an officer of Forest City REIT who is
subject to the provisions of Section 16 of the Securities Exchange Act of 1934,
as amended, then the action must also be authorized by the Board or the
Compensation Committee of the Board.
EXECUTED as of December 31, 2015.
FOREST CITY EMPLOYER, LLC




By:                        
David J. LaRue
President and Chief Executive Officer







-6-

